Title: To George Washington from Major Christopher French, April 1776
From: French, Christopher
To: Washington, George



Hartford April 1776

Major French of His Majesty’s Twenty second Regiment begs to inform His Excellency Genl Washington
That Capt. Delaplace of His Majesty’s 26th Regiment has acquainted him as Senior Officer of His Majesty’s Forces here that many Men of said Regiment have applied to him for their Cloathing, and to be supplied with the other Necessaries requisite to their Health & cleanly Appearance, such as Shirts, Shoes, Stockings &ca.
That he (in consequence) did apply to the Committee of Hartford for leave to send Ensn Moland to Major Preston for their Cloathing, and to settle a Mode of supplying him with Money to procure them the other Conveniences mention’d, which was not agreed to.
That he wrote to Governor Trumbull to permit a Serjeant to go for that purpose but (though a long Time has elaps’d) he has not yet had any Answer.
That he has wrote to Major Preston with no better Success, occasion’d (as he supposes) by his Letter not reaching him.
That the Men are scatter’d so much in different parts of the

Country that he cannot see their Wants, which may induce them to desert, nor regulate their Conduct, so essential to their own Happiness, and the Peace of the Inhabitants.
That Serjeant Goold of the Royal Fuzileers quarter’d at Litchfield has also inform’d him that the Men of said Regiment, Prisoners there, are in great Want of small Necessaries, and that he has no Officer with him, nor any Money to supply them, and that they are consequently oblig’d to work, by which means they wear out one part of their Cloathing in endeavoring to procure another.
Major French requests His Excellency will take these Matters into his Consideration & give such Directions about them as to him shall appear proper.
